Title: To John Adams from William Smith Shaw, 19 December 1814
From: Shaw, William Smith
To: Adams, John


                        
                            Dear Sir
                            Boston 19 Dec 1814
                        
                        I had promised my friend George Ticknor Esqr who will hand this letter to you, that I would accompany him to Quincy and have the pleasure to introduce him to you but unhappily I am prevented in consequence of my official duties. He is the son of Deacon Ticknor of this town, whom you may probably know. He has been regularly educated and admitted at the bar. He is an uncommonly industrious and studious man—He understands and reads with ease the Greek—the Latin the German the Italian the Spanish & the French languages—in short he is a ripe scholar and he a good one. His project is to go to Europe to prosecute his studies. Previously however to this his embarkation he wishes to make the tour of the U.S and among other places he wishes to visit Monticello and the great philosopher there and the great library &c—If my dear Sir in your goodness you could think it proper to give him a letter of introduction to Mr Jefferson you would confer a high honour on him and add to the many thousand favours which I have received from your bountiful handWith respectful attachment I ha am / Dear Sir your grateful hum Sert
                        
                            Wm S Shaw
                        
                        
                    